J-A24046-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                            IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA


                       v.

RUTH PHILLIPS

                            Appellant                         No. 3606 EDA 2014


          Appeal from the Judgment of Sentence November 20, 2014
              In the Court of Common Pleas of Delaware County
             Criminal Division at No(s): CP-23-CR-0006767-2013


BEFORE: PANELLA, J., WECHT, J., and STRASSBURGER, J.*

MEMORANDUM BY PANELLA, J.                               FILED NOVEMBER 16, 2015

        Appellant, Ruth Phillips, appeals from the judgment of sentence

entered after she pled nolo contendere to seven counts of forgery, one count

of theft by unlawful taking, and one count of theft by deception.                 After

careful review, we affirm.

        Phillips did not plead nolo contendere until the Commonwealth had

presented three days of testimony on these charges.                     The evidence

presented by the Commonwealth at trial revealed that Phillips had been

employed      as   a   bookkeeper       for    a   family   business.   After   several

reassurances, the business owners discovered that Phillips had indeed been


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-A24046-15


embezzling money from them. Phillips was eventually charged with theft of

nearly $600,000.

       After hearing the evidence put forth by the Commonwealth and

consultation with her attorney, Phillips agreed to plead nolo contendere to

the charges. After a full colloquy, Phillips’s plea was accepted by the trial

court. At sentencing, Phillips did not object to the amount of restitution

claimed by the Commonwealth. The trial court sentenced Phillips to a period

of incarceration of one to two years, to be followed by seven years of

probation.

       Thereafter, appellate counsel, who was not trial counsel, filed a post-

sentence motion to withdraw Phillips’s plea.            The trial court scheduled a

hearing. Furthermore, appellate counsel filed a motion for extension of bail

during post-sentence proceedings, but the trial court denied the motion.

The scheduled hearing never occurred, as Phillips subsequently filed a

motion to withdraw the post-sentence motion, and concurrently filed a

notice of appeal.1 At the same time, the trial court granted trial counsel’s

petition to withdraw his appearance.           Shortly thereafter, Phillips filed with

this Court an emergency application requesting that she be released on bail

pending appeal.


____________________________________________


1
 Phillips’s appeal is thus timely pursuant to Commonwealth v. Miller, 715
A.2d 1203 (Pa. Super. 1998).



                                           -2-
J-A24046-15


      The trial court ordered Phillips to file a concise statement of issues to

be raised on appeal. Phillips responded with a timely statement raising 54

issues.

      In her appellate brief, Phillips has winnowed this staggering number

down to 13.      However, the argument section of her brief consists of one

single section, spanning 4½ pages. This rambling argument section fails to

present any cognizable arguments in support of the 13 issues Phillips claims

to be raising.     At best, the section presents arguments concerning the

evidence presented by the Commonwealth at trial.              However, these

arguments are waived pursuant to Phillips’s plea. See Commonwealth v.

Moser, 999 A.2d 602, 606 (Pa. Super. 2010) (nolo contendere plea is the

functional equivalent of a guilty plea despite the lack of admission of guilt);

Commonwealth v. Eisenberg, 98 A.3d 1268, 1275 (Pa. 2014) (after a

guilty plea, all issues are waived save for jurisdiction, the validity of the

plea, and the legality of the sentence).

      Regarding any other issues that may be arguably present in Phillips’s

convoluted appellate brief, “[w]hen issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present

specific issues for review[,] a Court will not consider the merits thereof.”

Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-943 (Pa.

Super. 2006). Phillips is due no relief on appeal.

      Judgment of sentence affirmed. Jurisdiction relinquished.


                                     -3-
J-A24046-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/16/2015




                          -4-